Title: From George Washington to Major General William Heath, 15 May 1780
From: Washington, George
To: Heath, William



Dr Sir
Head Qrs [Morristown] May the 15th 1780

I have the pleasure to inform You in strict confidence, that we have authentic advices of his Most Christian Majesty’s determination to

send a respectable armament of Sea & Land forces, to operate on the Continent—and that the period is not remote when we may expect their arrival. Having informed You of this, I am now to add, that the destruction of Hallifax—of the Naval arsenals & Garrison there—is a primary Object with our Allies, as, this being effected, the support of the Enemy’s Marine in these Seas and in the West Indies, would be exceedingly difficult & precarious; and in this view that there is nothing they seem to wish for more. It would certainly be an event of infinite importance to them and of course to the common cause—and therefore we ought as far as possible, to give every aid in our pow⟨e⟩r to accomplish it. It may be essential to the success of any attempt that may be made against the place, to obtain previous information with respect to the force—the Corps that are there—of the number—sort & condition of the Fortifications—and also of the Ships of War—which are points about which our Allies appear to be in the dark—and on which unhappily I cannot give them the necessary satisfaction myself. I therefore earnestly request that You will assist me in this very important business as far as present circumstances will permit, by communicating to me by the earliest opportunity, the result of such enquiries as You shall make on the subject. You cannot be too minute and particular with respect to it—and I should hope from the frequent flags which I think I have heard have passed between Hallifax & Boston for the exchange of prisoners, that You may gain good & useful intelligence upon the occasion. I request this as a first step; but besides I wish You if possible, to send to Hallifax in such way as may appear the most likely to succeed, One or Two persons of good understanding and in whose firmness & fidelity we may safely rely, to obtain the most exact accounts of these matters. If they could be Draftsmen they would be so much the better, as a good plan of the Fortifications would be of essential service and is what our Friends are very desirous of obtaining. I have written to the Honourable Mr Bowdoine a confidential Letter on these subjects—and I am persuaded that he and the Council, without disclosing the matter, on your application if you should find it necessary to make one, will most chearfully do any thing that may be requisite to promote the plan for obtaining intelligence, and will assist You with Money, if You should have occasion for it. If You can engage proper persons to go on the business—you may stipulate with them for a generous compensation to be made them on their return—and which will be encreased in proportion to the importance of the information they bring. You will extend your enquiries in like manner to the post & Garrison at penobscot and procure the best account of these that You can. If our Allies should operate against Hallifax—they will necessarily have occasion for some skilful & faithful pilots acquainted with the Coast & Harbour; I

therefore wish You to turn your attention to the matter and to inform me whether such may be had in case they are wanted. You will also do the same with respect to penobscot. Indeed it might be best if you have an opportunity, to speak to some of the pilots who would be proper to be employed and without discovering the matter with respect to an arrival of a fleet from France, know whether in case of such an expedition they would embark in it. I am Dr Sir with great regard & esteem Yr Most Obedt servt

G. Washington

